Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants’ amendment filed 12/17/2020 is acknowledged.
	The non-statutory double patenting rejection of claims 1-6 over claims 1-6 of U.S. Patent No. 8,945,642 and of claims 1, 3-4 over claim 3 of U.S. Patent No. 10,238,134 is withdrawn per the Terminal Disclaimer (TD) filed 12/17/2020.
Examiner’s Amendment
	In claims 1 and 2, please delete “Stabilized Rice Bran” and insert –stabilized rice bran-.
	In claims 1 and 2, Please delete “Carica papaya” and insert –Carica papaya-.

Examiner’s Statement of Reasons for Allowance
	The closest prior art is Gingras et al. (US 2009/0191308) which discloses treating a slurry of stabilized rice bran material with carbohydrases as well as protein hydrolyzing enzymes. However, the only example in Gingras uses amylase. Gingras does not mention/use the combination of enzymes recited in claims 1 and 2. 
	The presently claimed stabilized rice bran isolate is produced through the use of a mixture of enzymes comprising beta-glucanase, a specific protease composition derived from Carica papaya and a thermostable alpha-amylase. 
	Claims 1-6 are novel and unobvious. Claims 1-6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.